Citation Nr: 1601065	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-46 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability, rated as internal derangement of the knee with degenerative joint disease and limited motion.

2.  Service connection for a left knee disability, to include as secondary to right knee disability. 

3.  Service connection for a bilateral hip disability, to include as secondary to right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty from June 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for an August 2015 hearing before the Board.  The Veteran did not show up for the hearing, and did not request for it to be rescheduled.  As such, the Board considers the hearing request to be withdrawn.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee disability has been productive of no more than limitation of flexion of no more than 85 degrees, and no limitation of extension.

2.  A left knee disorder and a bilateral hip are not etiologically related to his active service, or to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 20 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).
2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee Disability

The Veteran is currently receiving two separate disability ratings for his right knee disability - a rating for instability (rated at 10 percent effective May 12. 2004) and a rating for limitation of motion (rated at 20 percent effective January 29, 2008.      

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

There are several Diagnostic Codes which could be applicable to a knee disability.  
Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

The Board notes that the criteria under Diagnostic Codes 5257 and 5260 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, the Veteran's right knee had consistently been rated under Diagnostic Codes 5257 for right knee instability, 5260 for limitation of flexion of the knee, and 5261 for limitation of extension of the knee.   

The Veteran was given a VA examination in June 2008.  His right knee had an extension of 0 to 95 degrees short of full extension, with pain upon repetitive use.  There were no flare-ups, no instability, no effusion, edema, inflammation, redness, heat, swelling, or other impairment noted.    

The Veteran underwent another VA examination in April 2015.  The range of motion was 0 to 85 degrees for flexion, and no limitation of extension.  There was pain upon examination, but no additional functional loss.  The Veteran related to the examiner that he experienced flare-ups, that he had a difficult time performing daily activities, had pain and stiffness, and used a cane and a motorized wheelchair.  The examiner noted that the other orthopedic conditions which had an impact on his mobility, and required the use of said equipment.  The examiner opined that the Veteran's right knee caused disturbance of locomotion.  There was objective evidence of tenderness, no effusion, no crepitus, and X-ray evidence showed moderate to severe degenerative changes.  No subluxation was noted.    

In addition, the Veteran's VA medical treatment records show regular treatment for his right knee.  The treatment records show right knee issues and range of motion which mirror the results from the VA examinations.   

First, it is important for the Veteran to understand that the limitation of flexion (85 degrees at its worst in April 2015) does not warrant a compensable rating under Diagnostic Code 5260.   As such, the 20-percent already-assigned rating, which encompensates the minimum 10 percent rating assigned to the Veteran for the painful motion of the right knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here.  The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee disability under Diagnostic Code 5260, as his flexion is not limited to 30 degrees, and has not been limited to 30 degrees at any time during the period on appeal.  As such, only the already-assigned 20 percent disability rating is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Second, the Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee under Diagnostic Code 5261, as his extension is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal. The Veteran's extension has been normal (not limited).  As such, no disability rating is warranted under Diagnostic Code 5261.  

Finally, the Board acknowledges that although the Veteran did not appeal the assignment of the 10 percent disability rating under Diagnostic Code 5257, the Board here notes that the Veteran's right knee disability does not meet the criteria for a higher disability rating under that Diagnostic Code.   

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the right knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the right knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

It is important for the Veteran to understand that he is already receiving two separate disability ratings for his single right knee disability.  His two ratings, one for 20 percent, and one for 10 percent, are equivalent to a general ratings table schedular rating of 30 percent.   This already represents the fact that the Veteran's employment ability has been reduced by a generally a third (30 percent), as well as the fact that the Veteran's right knee disability caused him many problems with his day-to-day life and activities.  In other words, the currently-assigned ratings already recognize the Veteran's right knee disability for the severe problem that it is, and acknowledges his concern regarding it.  With taking into his concerns, there would be little basis for the current findings, let alone a higher rating. 

As such the claims must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to increased evaluations in excess of 20 percent for a right knee disability, that doctrine does not apply.  38 U.S.C.A.  § 5107(b) (West 2014).  The claim of entitlement to an increased disability evaluation in excess of 20 percent for a right knee disability is therefore denied.  

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of 20 percent ratings currently assigned for the Veteran's right knee disability for any time during the period on appeal.  During the entirety of the appeal period, the Veteran has certainly been competent to report his symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected right knee warrants a higher evaluation, the medical findings do not support his contentions.  In this regard, ratings for knee disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his right knee disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's right knee disability been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria, shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's right knee disability based on the limitation of range of motion and instability, and all sets of applicable criteria have been considered in this case.  The currently-assigned rating for his right knee condition practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2015).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record demonstrates that the Veteran's TDIU claim has been proceeding on a separate track, and that he has not appealed the RO's decision to the Board at this point in time.

Again, there is no basis for the assignment of an increased rating in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Service Connection for Left Knee Disability and Bilateral Hip Disability

The Veteran asserts that he has a left knee disorder and a bilateral hip disorder as a result of his service, including as the result of (secondary to) his service-connected right knee disability. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his left knee or bilateral hip disorders.  No such disorders were documented until many years after his active service.  Nor does the Veteran claim presumptive service for those disorders.  Rather, he claims that they are both due to his service-connected right knee disability.

The Veteran's post-service medical records, both VA and private, show treatment for a left knee disorder and a bilateral hip disorder.  There are no opinions as to the etiology of the disorders.  

A June 2008 VA examination showed documented arthritis of both hips and the left knee.  The examiner noted that the Veteran's arthritis was systemic, and involved several joints in his body (including both shoulders).  Based on this examination, the examiner noted that the Veteran's left knee and bilateral hip disorders were more likely a naturally-occurring phenomenon, and were not related to his service-connected right knee disability.  

An April 2015 VA examination noted that the Veteran used a cane and a wheelchair.  The examiner did not opine as to the etiology of the Veteran's left knee and hip disorders.

The Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) effective February 2003, with a primary diagnosis of "osteoarthritis and allied disorders" and secondary of "psychoactive substance dependence disorder (drug)."  The SSA examiners have not expressed any opinions as to the etiology of the Veteran's left knee and bilateral hip disorders.

In sum, none of the treatment records, private or VA, attributed the Veteran's left knee and bilateral hip disorder to his active service, or to his service-connected right knee disability.  All medical documentation shows that the Veteran's left knee and bilateral hip disorders are systemic arthritis, which he has in multiple joints in his body.

Evidence of record also includes statements from the Veteran asserting present left knee and bilateral hip disorders, and a causal connection between the claimed disorders and his service-connected right knee disability.
    
The Veteran lacks the competence to diagnose any knee or hip disorders which he experiences, or opine as to their etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2015).  Assessment of a knee or hip disorder diagnosis requires an evaluation by a specialist, and not lay observation.  It follows that the Veteran is not competent to assert that he experiences a left knee or bilateral hip disorder which is related to his service, or any service-connected disabilities.  A specific knee or hip disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of knee and hip disorders must be made by a medical professional.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported etiology of his left knee and bilateral hip disorder are found to lack competency.  Moreover, the Board finds that the medical evidence against the claims, and it probatively outweighs the Veteran's unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for a left knee disorder and a bilateral hip disorder must be denied.  The criteria for entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)


ORDER

Entitlement to an evaluation in excess of 20 percent for right knee disability is denied.

Service connection for a left knee disability, to include as secondary to right knee disability, is denied. 

Service connection for a bilateral hip disability, to include as secondary to right knee disability, is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


